Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David V. Sanker (reg# 56242) on 04/29/2022.

The application has been amended as follows: 
1. (Currently Amended) A method for preparing data for analysis, comprising: 
at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors:
displaying a user interface that includes a plurality of panes, including: 
a data flow pane that displays a flow diagram having a plurality of nodes, each node specifying a respective primary operation;
		a change list pane corresponding to a user-selected node in the data flow pane; and
a data pane that displays a plurality of rows for an intermediate dataset of the user-selected node; [[and]]
	; and [[:]]
	in response to receiving the user input, performing the secondary operation, including:
		displaying, in the change list pane, an ordered list of secondary operations performed at the user-selected node, including displaying the secondary operation; and
		updating the data pane in accordance with the secondary operation, including updating the plurality of rows for the intermediate dataset.

10.  (Currently Amended) A computer system for preparing data for subsequent analysis, comprising: 
one or more processors;
memory; and
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for:	
displaying a user interface that includes a plurality of panes, including: 
a data flow pane that displays a flow diagram having a plurality of nodes, each node specifying a respective primary operation;
		a change list pane corresponding to a user-selected node in the data flow pane; and
a data pane that displays a plurality of rows for an intermediate dataset of the user-selected node; [[and]]
	; and [[:]]
	in response to receiving the user input, performing the secondary operation, including:
		displaying, in the change list pane, an ordered list of secondary operations performed at the user-selected node, including displaying the secondary operation; and
	updating the data pane in accordance with the secondary operation, including updating the plurality of rows for the intermediate dataset. 

17.  (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for:
displaying a user interface that includes a plurality of panes, including: 
a data flow pane that displays a flow diagram having a plurality of nodes, each node specifying a respective primary operation;
a change list pane corresponding to a user-selected node in the data flow pane; and
a data pane that displays a plurality of rows for an intermediate dataset of the user-selected node; [[and]]
; and [[:]]
in response to receiving the user input, performing the secondary operation, including:
displaying, in the change list pane, an ordered list of secondary operations performed at the user-selected node, including displaying the secondary operation; and
updating the data pane in accordance with the secondary operation, including updating the plurality of rows for the intermediate dataset. 


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The claims as allowed require a multi-pane user interface (UI) such that different panes are described in relation to one another such that, a user selecting a node corresponding to a primary operation in a first data flow pane for example from a flow diagram of a plurality of nodes, and that a second change list pane displays an ordered list of secondary operations performed at the user-selected node in response to a user input to perform a secondary operation at the user-selected node in the data flow pane, and that a third data pane displays rows for an intermediate dataset of the user-selected node and which are caused to be updated in response to the user input to perform the secondary operation at the user-selected node.  
The closest cited prior art, e.g. Pietzch or Vidan, do not teach the assembly of panes as recited, and moreover does not teach the data pane for the intermediate data set, and related limitations such as the updating based on the performance of a secondary operation for the user-selected node.  Pietzch is the closest, and while it briefly acknowledges the existence of intermediate data sets and for example intermediate processes and the like that are situated in between its function diagram blocks, it makes the decision to collapse its aspect data flow and panels to not display or represent them in the interest of managing onscreen elements in a particular way.  Vidan is silent as to intermediate data sets and representations thereof.  Moreover, Vidan is silent as to secondary operations and merely teaches a subsequent operation, e.g. recommendations of a next operation that would constitute a next functional block in its analytical work flow.  
The allowed subject matter constitutes a structured and organized data flow such that a user can apply both primary and secondary operations to datasets, and has the capability to select a particular node in the data flow corresponding to a primary operation and choose to select and apply a secondary operation to it, e.g. in a way that permits a visualization of its effect/result in a different portion of the screen, e.g. the data pane, which is subject to updating in accordance with the secondary operation.  The Examiner respectfully submits that this goes beyond mere collecting data, and performing analysis of it, and then displaying the results of the analysis, e.g. as might be characterized at a high level.  The features discussed above in relation to the cited prior art for example show a differentiating feature that permits a user to have a more granular view as to the data as it flows through the data flow and its many operations, which the Examiner believes is something significantly more than the applying of the abstract idea mentioned here.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174